Bell, Chief Judge.
The defendant was convicted of selling heroin. His-defense was that of alibi. Held:
1. Defendant attacks the charge on alibi as being burden shifting. The trial court charged’ on alibi in substantially the same language as a charge that was approved by the Supreme Court in Mills v. State, 236 Ga. 364 (223 SE2d 724).
2. The evidence authorized the conviction.

Judgment affirmed.


McMurray and Smith, JJ., 
*182
concur.

Submitted January 19, 1977
Decided February 2, 1977.
Percy Blount, for appellant.
Richard E. Allen, District Attorney, Gayle B. Hamrick, Assistant District Attorney, for appellee.